COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Cheryl E. Hill v. Federal National Mortgage Association

Appellate case number:      01-14-00359-CV

Trial court case number:    1044206

Trial court:                County Civil Court at Law No. 4 of Harris County

      On July 7, 2014, appellant, Cheryl E. Hill, filed a motion to “Obtain Review of
Excessive Supersedes [sic] Bond” and an “Application for an Emergency TRO
Order/Injunction Against Defendants.” The County Civil Court at Law No. 4 of Harris
County signed the judgment against appellant on April 21, 2014. Accordingly, we
DENY appellant’s motion and her application. See TEX. PROP. CODE ANN. § 24.007(a)
(West Supp. 2013) (“A judgment of a county court in an eviction suit may not under any
circumstances be stayed pending appeal unless, within 10 days of the signing of the
judgment, the appellant files a supersedeas bond in an amount set by the county court.”).
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court

Date: July 9, 2014